Title: To Thomas Jefferson from Dugnani, 13 [October 1788?]
From: Dugnani, Antonio
To: Jefferson, Thomas



Ce 13. Lundi [Oct. 1788?]

 Agréez, Monsieur, mes remercimens les plus sinceres de la peine, que vous avez bien voulu vous donner de me procurer des nouvelles informations au sujet de l’heritage de Mde. Kingston. Je me flatte, de vous les renouveller demain de vive voix à Versailles. Je ne vous repond pas en Anglois pour ne pas faire attendre votre domestique, Soyez persuadé que personne n’est plus que moi avec un tendre attachement, Monsieur, Votre tres humble, et tres Obeÿssant serviteur.

Le Nonce

